
	
		I
		111th CONGRESS
		2d Session
		H. R. 5979
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Upton (for
			 himself, Mr. Bachus,
			 Mr. Whitfield,
			 Mrs. Myrick,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Terry,
			 Mrs. Biggert, and
			 Mr. Latta) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Atomic Energy Act of 1954 to establish a
		  United States Nuclear Fuel Management Corporation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Nuclear Fuel Management
			 Corporation Establishment Act of 2010.
		2.United States Nuclear
			 Fuel Management Corporation
			(a)In
			 generalThe Atomic Energy Act
			 of 1954 (42 U.S.C. 2011 et seq.) is amended by adding at the end the
			 following:
				
					IIIUnited States
				Nuclear Fuel Management Corporation
						3001.PurposeThe purpose of this title is to establish a
				corporation—
							(1)to implement
				integrated spent nuclear fuel management consistent with the policy of the
				Federal Government on a self-sustaining basis through the use of a spent
				nuclear fuel management enterprise that will eliminate the need for Federal
				funding (other than funding provided pursuant to this title);
							(2)to assume
				responsibility for the activities, obligations, and resources of the Federal
				Government with respect to spent nuclear fuel management, including the duties
				and powers of—
								(A)the Secretary
				relating to the Nuclear Waste Fund; and
								(B)the Office of
				Civilian Radioactive Waste Management under section 304 of that Act (42 U.S.C.
				10224);
								(3)to ensure in the
				United States—
								(A)the common defense
				and security; and
								(B)compliance with
				laws and policies concerning nonproliferation of atomic weapons and other
				nonpeaceful uses of atomic energy;
								(4)to advance
				technologies and facilities to support all options for a long-term nuclear fuel
				cycle that will—
								(A)address global
				counterproliferation and counterterrorism;
								(B)promote efficient
				utilization of nuclear fuel resources; and
								(C)provide for safe,
				secure storage and disposal of nuclear materials;
								(5)to maintain a
				reliable and economical domestic source of spent nuclear fuel management
				services and sustain and support the expansion of nuclear energy in meeting
				United States requirements for clean, safe, reliable, and affordable
				energy;
							(6)to provide spent
				nuclear fuel management and related services to—
								(A)the Department of
				Energy for governmental purposes;
								(B)domestic persons;
				and
								(C)other entities, as
				determined by the President; and
								(7)to carry out other
				activities to advance the purposes described in this section.
							3002.DefinitionsIn this title:
							(1)BoardThe
				term Board means the Board of Directors of the Corporation
				established under section 3103.
							(2)CorporationThe
				term Corporation means the United States Spent Nuclear Fuel
				Corporation established by section 3101(a).
							(3)Corporation
				FundThe term Corporation Fund means the United
				States Nuclear Fuel Management Corporation Fund established by section
				3107.
							(4)Decommissioning;
				decontaminationThe terms decommissioning and
				decontamination, with respect to an activity, include any activity
				other than a response action or corrective action carried out for purposes of
				decontaminating or decommissioning a facility for spent nuclear fuel management
				that has residual radioactive or mixed radioactive and hazardous chemical
				contamination (including depleted tailings).
							(5)DepartmentThe
				term Department means the Department of Energy.
							(6)Nuclear Waste
				FundThe term Nuclear Waste Fund means the Nuclear
				Waste Fund established under section 302 of the Nuclear Waste Policy Act of
				1982 (42 U.S.C. 10222).
							(7)SecretaryThe
				term Secretary means the Secretary of Energy.
							(8)Spent fuel
				disposal contractThe term spent fuel disposal
				contract means a contract between the Secretary and a person entered
				into pursuant to section 302(a) of the Nuclear Waste Policy Act of 1982 (42
				U.S.C. 10222(a)).
							(9)Spent nuclear
				fuelThe term spent nuclear fuel means any nuclear
				fuel or highly radioactive waste that has been irradiated in a domestic,
				commercial nuclear power reactor pursuant to a spent fuel disposal
				contract.
							(10)Spent nuclear
				fuel managementThe term spent nuclear fuel
				management means any activity involving the disposal, storage,
				transportation, reprocessing, processing, treatment, fabrication, or sale of
				spent nuclear fuel or a product derived from spent nuclear fuel.
							(11)Stakeholder
				organizationThe term stakeholder organization means
				any organization that as of the date of enactment of this title is contributing
				or has contributed to the Nuclear Waste Fund.
							(12)Technology for
				spent nuclear fuel managementThe term technology for spent
				nuclear fuel management means any technology used to transport, store,
				process, reprocess, or dispose of spent nuclear fuel.
							(13)Transfer
				dateThe term transfer date means the earlier
				of—
								(A)the transfer date
				of the last asset, property, right, liability, or obligation transferred from
				the Secretary to the Corporation under this title (other than liabilities or
				obligations arising under contracts to dispose of spent nuclear fuel and high
				level radioactive waste); or
								(B)the date that is
				18 months after the date of enactment of this title.
								AEstablishment,
				powers, and organization
							3101.Establishment
								(a)In
				generalThere is established a corporation, to be known as the
				United States Nuclear Fuel Management Corporation.
								(b)TreatmentExcept
				as otherwise provided in this title, the Corporation shall be—
									(1)a wholly owned
				Federal corporation, subject to chapter 91 of title 31, United States Code;
				and
									(2)considered to be a
				Federal agency.
									(c)Corporate
				offices
									(1)In
				generalThe Corporation
				shall—
										(A)for the service of process and papers,
				maintain an office in the District of Columbia; and
										(B)for purposes of venue in civil actions, be
				considered to be a resident of the District of Columbia.
										(2)Other
				officesThe Corporation may
				establish offices in such other locations as the Corporation determines to be
				appropriate.
									3102.Powers
								(a)In
				generalThe
				Corporation—
									(1)except as
				otherwise provided in this title or applicable Federal law, shall have all the
				powers of a private corporation incorporated under the District of Columbia
				Business Corporation Act (D.C. Code section 29–301 et seq.);
									(2)shall have the
				priority of the United States with respect to the payment of debts from
				bankrupt, insolvent, and decedent persons or estates;
									(3)may obtain from
				the Administrator of General Services the services provided by the
				Administrator to Federal agencies on the same basis as those services are so
				provided;
									(4)shall have the
				authority to manage spent nuclear fuel, provide for the management of spent
				nuclear fuel by others, and acquire spent nuclear fuel or materials necessary
				for the management of spent nuclear fuel;
									(5)shall have the
				authority necessary to carry out, in accordance with subsection (b), the
				activities, obligations, and use of resources of the Federal Government with
				respect to spent nuclear fuel management, including the duties and powers
				of—
										(A)the Secretary
				relating to the Nuclear Waste Fund; and
										(B)the Office of
				Civilian Radioactive Waste Management under section 304 of that Act (42 U.S.C.
				10224); and
										(6)shall consider the
				spent nuclear fuel management and related services for defense-related spent
				nuclear fuel and high level radioactive waste and nuclear fuels identified by
				the National Spent Nuclear Fuel Program of the Department.
									(b)InclusionsThe
				authority of the Corporation described in subsection (a)(5) includes
				authority—
									(1)for the
				identification, development, licensing, construction, operation,
				decommissioning, and post-decommissioning maintenance and monitoring of any
				repository, interim storage facility, monitored retrievable storage facility,
				reprocessing facility, fuel fabrication facility, or test and evaluation
				facility constructed under title III of the Nuclear Waste Policy Act of 1982
				(42 U.S.C. 10221 et seq.), except that the limitations imposed on a monitored
				retrievable storage facility under section 141(g) of that Act (42 U.S.C.
				10161(g)) shall not apply to an interim storage facility developed by the
				Corporation;
									(2)for the
				administration of the high-level radioactive waste disposal program of the
				Department;
									(3)to enter into a
				new spent fuel disposal contract under section 302(a) of the Nuclear Waste
				Policy Act of 1982 (42 U.S.C. 10222(a)) for a commercial nuclear power reactor
				not yet licensed by the Nuclear Regulatory Commission;
									(4)to assume all
				responsibilities of the Department under spent fuel disposal contracts in
				existence on the date of enactment of this title, except that (as provided in
				section 3205) liability for failure to perform under those contracts shall not
				be assumed by the Corporation until the date that is 10 years after the license
				termination date of the reactor for which a contract applies; and
									(5)to recommend
				changes to the nuclear waste fee provided by section 302(a)(4) of the Nuclear
				Waste Policy Act of 1982 (42 U.S.C. 10222(a)(4)) and spent fuel disposal
				contracts, except that the Corporation may not implement any changes in the fee
				schedule except as provided in section 3201;
									(6)for the
				acquisition, design, modification, replacement, operation, and construction of
				facilities at a repository site, reprocessing facility site, reprocessed fuel
				fabrication facility site, monitored retrievable storage site, or test and
				evaluation facility site necessary or incident to a repository, reprocessing
				facility, reprocessed fuel fabrication facility, monitored retrievable storage
				facility, or test and evaluation facility;
									(7)to carry out such
				nongeneric research, development, and demonstration activities relating to
				evaluating, improving, and testing existing technologies for spent nuclear fuel
				management and related processes and activities as the Corporation considers to
				be necessary or advisable to achieve the purposes of this title;
									(8)to carry out
				transactions regarding spent nuclear fuel, uranium, enriched uranium,
				plutonium, other special nuclear material, fissionable nuclear material,
				fertile nuclear material, fission byproducts, actinides, or depleted uranium
				with any person—
										(A)licensed under
				section 53, 63, 103, or 104, in accordance with the applicable license;
										(B)in accordance
				with, and during the period provided for, an agreement for cooperation under
				section 123; or
										(C)otherwise
				authorized by law to enter into a transaction described in subparagraph (A) or
				(B);
										(9)to enter into
				contracts or other agreements with—
										(A)any person
				licensed under section 53, 63, 103, or 104, for such period as the Corporation
				considers to be appropriate to provide services supporting the mission and
				purpose of the Corporation under this title; and
										(B)the Department in
				accordance with this title for spent nuclear fuel management and related
				services that the Department determines to be required—
											(i)to
				carry out Presidential directives and authorizations; and
											(ii)to conduct other
				Department programs;
											(10)to adopt, alter,
				and use a corporate seal, which shall be judicially noticed;
									(11)to sue and be
				sued in the corporate name and be represented by an attorney in all
				administrative and judicial proceedings, including, on approval of the Attorney
				General, appeals from decisions of United States courts, except that the United
				States Court of Federal Claims shall have exclusive jurisdiction over a claim
				against the Corporation and a decision or action of the Corporation shall not
				be subject to review under section 119 of the Nuclear Waste Policy Act of 1982
				(42 U.S.C. 10139);
									(12)to indemnify
				directors, officers, attorneys, agents, and employees of the Corporation for
				liabilities and expenses relating to corporate activities;
									(13)(A)to acquire, purchase,
				lease, and hold real and personal property, including patents and proprietary
				data, as the Corporation determines to be necessary in the transaction of
				business; and
										(B)to sell, lease, grant, and dispose of
				such real and personal property as the Corporation determines to be necessary
				to achieve the purposes of this title;
										(14)on consent of
				each unit of government concerned, to employ the services, records, facilities,
				or personnel of any State or local government agency or instrumentality or
				voluntary or uncompensated personnel to perform appropriate functions on behalf
				of the Corporation;
									(15)to enter into and
				carry out such contracts, leases, cooperative agreements, or other transactions
				as are necessary to conduct business, on a reimbursable basis, with—
										(A)any Federal
				department or agency;
										(B)any State,
				territory, or possession (or any political subdivision thereof) of the United
				States; or
										(C)any individual,
				firm, association, or corporation;
										(16)to determine the
				character of, and the necessity for, the obligations and expenditures of the
				Corporation and the manner in which the obligations and expenditures will be
				incurred, allowed, and paid, subject to this title and other Federal law
				specifically applicable to wholly owned Federal corporations;
									(17)to retain and use
				the revenues of the Corporation to achieve the purposes of this title in a
				manner that ensures that the retention and use shall not be subject to
				apportionment under subchapter II of chapter 15 of title 31, United States
				Code;
									(18)to settle and
				adjust claims—
										(A)held by the
				Corporation against other parties; or
										(B)held by other
				parties against the Corporation;
										(19)to accept gifts
				or donations of services and real, personal, mixed, tangible, or intangible
				property to achieve the purposes of this title;
									(20)to execute, in
				accordance with applicable bylaws and regulations, appropriate
				instruments;
									(21)to provide for
				liability insurance by contract or self-insurance; and
									(22)subject to this
				subsection and section 3205, to pay any settlement or judgment entered against
				the Corporation from the Corporation Fund and not from funds made available
				pursuant to section 1304 of title 31, United States Code.
									3103.Board of
				Directors
								(a)In
				generalThe Corporation shall be headed by a Board of
				Directors.
								(b)Membership
									(1)Appointment
										(A)In
				generalThe Board shall be composed of 9 members, to be appointed
				by the President by and with the advice and consent of the Senate, of
				which—
											(i)at
				least 3 shall be from stakeholder organizations; and
											(ii)at least 2 shall
				be reserved for nominations from State public utility commissions.
											(B)AssociationThe
				association of a member of the Board with a stakeholder organization shall not
				be considered a conflict of interest.
										(2)ChairpersonThe
				members of the Board shall elect 1 member to act as Chairperson of the
				Board.
									(c)QualificationsTo
				be eligible to be appointed as a member of the Board, an individual
				shall—
									(1)be a citizen of
				the United States;
									(2)have management
				expertise relating to large organizations;
									(3)not be an employee
				of the Corporation;
									(4)make full
				disclosure to Congress of any investment or other financial interest that the
				individual holds in the energy industry; and
									(5)affirm support for
				the purposes of the Corporation.
									(d)Terms
									(1)In
				generalExcept as provided in paragraph (2), a member of the
				Board shall serve for a term of not more than 5 years.
									(2)Initial
				membersOf the members first appointed to the Board—
										(A)1 shall be
				appointed for a 1-year term;
										(B)2 shall be
				appointed for a 2-year term;
										(C)2 shall be
				appointed for a 3-year term;
										(D)2 shall be
				appointed for a 4-year term; and
										(E)2 shall be
				appointed for a 5-year term.
										(3)ReappointmentA
				member of the Board the term of service of whom has expired may be reappointed
				by the President, by and with the advice and consent of the Senate.
									(4)ExpirationA
				member of the Board the term of service of whom has expired may continue to
				serve on the Board until the earlier of—
										(A)the date on which
				a successor member is appointed; and
										(B)the date on which
				the session of Congress during which the term of the member expires
				ends.
										(e)VacanciesA
				vacancy on the Board—
									(1)shall not affect
				the powers of the Board; and
									(2)shall be filled in
				the same manner as the original appointment was made.
									(f)MeetingsThe
				Board shall meet in accordance with the bylaws of the Corporation—
									(1)at the call of the
				Chairperson; and
									(2)not less
				frequently than once each quarter.
									(g)QuorumFor
				purposes of meetings of the Board, 2/3 of the active
				members of the Board shall constitute a quorum.
								(h)BylawsA
				majority of the members of the Board may amend the bylaws of the
				Corporation.
								(i)Compensation of
				members
									(1)In
				general
										(A)Non-Federal
				employeesA member of the Board who is not an officer or employee
				of the Federal Government shall be compensated at a rate equal to the daily
				equivalent of the annual rate of basic pay prescribed for level IV of the
				Executive Schedule under section 5315 of title 5, United States Code, for each
				day (including travel time) during which the member is engaged in the
				performance of the duties of the Board.
										(B)Federal
				employeesA member of the Board who is an officer or employee of
				the Federal Government shall serve without compensation in addition to the
				compensation received for the services of the member as an officer or employee
				of the Federal Government.
										(2)Travel
				expensesA member of the Board shall be allowed travel expenses,
				including per diem in lieu of subsistence, at rates authorized for an employee
				of an agency under subchapter I of chapter 57 of title 5, United States Code,
				while away from the home or regular place of business of the member in the
				performance of the duties of the Board.
									3104.Management
								(a)Chief executive
				officer
									(1)AppointmentThe
				Board shall appoint an individual to serve as chief executive officer of the
				Corporation.
									(2)Qualifications
										(A)In
				generalTo be eligible to serve as chief executive officer of the
				Corporation, an individual—
											(i)shall have senior
				executive-level management experience in large, complex organizations;
											(ii)shall not—
												(I)be a member of the
				Board; or
												(II)have served as a
				member of the Board during the 2-year period ending on the date of appointment
				as chief executive officer; and
												(iii)shall comply
				with the conflict of interest policy adopted by the Board.
											(B)ExpertiseIn
				appointing a chief executive officer, the Board shall give particular
				consideration to appointing an individual with—
											(i)expertise in the
				nuclear industry; and
											(ii)strong financial
				skills.
											(3)TenureThe
				chief executive officer shall serve at the pleasure of the Board.
									(4)Authorities and
				dutiesThe chief executive officer shall—
										(A)be responsible for
				the management of the Corporation; and
										(B)report to, and be
				under the direct authority of, the Board.
										(5)Corporate
				officersThe chief executive officer shall appoint such managers,
				assistant managers, employees, attorneys, and agents as are necessary to carry
				out the powers of the Corporation—
										(A)with the advice
				and consent of the Board; and
										(B)without regard to
				the civil service laws applicable to officers and employees of the United
				States.
										(b)Compensation
				plan
									(1)In
				generalWithout regard to section 5301 of title 5, United States
				Code, the Board shall establish—
										(A)the duties of and
				compensation for all officers and employees of the Corporation; and
										(B)a system of
				organization to describe those responsibilities and promote efficiency.
										(2)Applicable
				criteriaThe Board shall ensure that—
										(A)officers and
				employees are appointed, promoted, and assigned on the basis of capability and
				fitness; and
										(B)other personnel
				actions are consistent with the principles of fairness and due process, without
				regard to the provisions of title 5, United States Code, relating to
				appointments and other personnel actions in the competitive service.
										(3)Protection of
				Department employees
										(A)PurposeThe
				purpose of this paragraph is to ensure that the establishment of the
				Corporation does not result in any inequitable effect on the employment rights,
				wages, or benefits of Department employees in carrying out the functions
				transferred from the Department to the Corporation pursuant to this
				title.
										(B)Measures of
				protectionThe compensation, benefits, and other terms and
				conditions of employment in effect on the day before the applicable transfer
				date for activities previously carried out by the Department pursuant to any
				law or regulation shall continue to apply to officers and employees of the
				Department or any other Federal department or agency who are detailed to the
				Corporation until the date on which the officers or employees are no longer
				detailed to the Board.
										(c)Transferees and
				detailees
									(1)In
				generalOn request of the Board and subject to the approval of
				the Secretary, an employee of the Department may be transferred or detailed to
				the Corporation in accordance with section 3112 without any loss in accrued
				benefits or standing within the Civil Service System.
									(2)Benefits
										(A)In
				generalAn employee who accepts a transfer to the Corporation may
				elect—
											(i)to
				have any accrued retirement benefits transferred to a retirement system
				established by the Corporation; or
											(ii)to retain
				coverage under, as applicable—
												(I)the Civil Service
				Retirement System; or
												(II)the Federal
				Employees Retirement System.
												(B)WithholdingWith
				respect to an employee who elects to retain coverage under subparagraph
				(A)(ii), the Corporation shall—
											(i)withhold a portion
				of the payment of the employee; and
											(ii)use the amounts
				withheld to make such payments as are required under the applicable Federal
				retirement system.
											(3)DetaileesThe
				Department shall offer any employee of the Department who is detailed to the
				Board a position of like grade, compensation, and proximity to the official
				duty station of the employee beginning on the date on which the services of the
				employee are no longer required by the Corporation.
									3105.Audits
								(a)Independent
				audits
									(1)In
				generalThe financial statements of the Corporation shall
				be—
										(A)prepared in
				accordance with generally accepted accounting principles; and
										(B)audited annually
				by an independent certified public accountant in accordance with—
											(i)auditing standards
				issued by the Comptroller General of the United States; and
											(ii)generally
				accepted auditing standards of the private sector.
											(2)Review by
				GAOThe Comptroller General—
										(A)may review any
				audit under paragraph (1); and
										(B)shall submit to
				Congress and the Corporation a report describing the results of each review
				under subparagraph (A), including appropriate recommendations, if any.
										(b)GAO
				audits
									(1)In
				generalThe Comptroller General may audit the financial
				statements of the Corporation for any year in accordance with subsection
				(a)(1).
									(2)Reimbursement by
				CorporationThe Corporation shall reimburse the Comptroller
				General for the cost of any audit conducted under this subsection, as
				determined by the Comptroller General.
									(c)Availability of
				books and recordsSubject to section 3111, all books, accounts,
				financial records, reports, files, papers, and other property belonging to, or
				in use by, the Corporation or an auditor of the Corporation that the
				Comptroller General considers to be necessary to conduct an audit or review
				under this section shall be made available to the Comptroller General.
								(d)Treatment of GAO
				auditsAn audit or review by the Comptroller General under this
				section shall be in lieu of any other audit of the financial transactions of
				the Corporation required to be carried out by the Comptroller General under
				chapter 91 of title 31, United States Code, or other applicable law.
								3106.Annual
				reports
								(a)In
				generalNot less frequently than once each year, the Corporation
				shall submit to the President and Congress a report describing the activities
				carried out by the Corporation during the preceding fiscal year,
				including—
									(1)a general
				description of the operations of the Corporation;
									(2)a summary of the
				operating and financial performance of the Corporation; and
									(3)a copy of each
				audit report prepared for the applicable fiscal year under section 3105.
									(b)DeadlineA
				report under subsection (a) shall—
									(1)be completed by
				not later than 150 days after the end of each fiscal year of the Corporation;
				and
									(2)accurately reflect
				the financial position of the Corporation as of that date.
									3107.United States
				Nuclear Fuel Management Corporation Fund
								(a)Establishment
									(1)In
				generalThere is established in the Treasury of the United States
				a fund, to be known as the United States Nuclear Fuel Management
				Corporation Fund (referred to in this section as the Corporation
				Fund).
									(2)AccountsThe
				Corporation Fund shall be composed of 2 accounts, to be known as—
										(A)the United
				States Nuclear Fuel Management Corporation Operating Account (referred
				to in this section as the Operating Account); and
										(B)the United
				States Nuclear Management Corporation Capital Reserve Account (referred
				to in this section as the Capital Reserve Account).”
										(b)Transfer and
				deposits of funds
									(1)Transfer of
				unexpended balancesOn the earlier of the transfer date or the
				date agreed to by the Secretary and the Corporation, the Secretary of the
				Treasury, without further appropriation, shall transfer from the Nuclear Waste
				Fund to the Operating Account, the unexpended balance of the appropriated funds
				(including funds set aside for accounts payable), and accounts receivable,
				relating to functions and activities assumed by the Corporation pursuant to
				this title, including all advance payments.
									(2)Transfer of the
				corpus of the nuclear waste fundOn the earlier of the transfer
				date or the date agreed to by the Secretary and the Corporation, the Secretary
				of the Treasury, without further appropriation, shall transfer from the Nuclear
				Waste Fund to the Capital Reserve Account, the unexpended balance of the
				Nuclear Waste Fund to the Corporation Fund as follows:
										(A)On the date of
				enactment of this title, the corpus of the Nuclear Waste Fund, consisting of
				any unfunded balance of the unexpended balance shall be credited to the Capital
				Reserve Account as an unfunded asset, which shall continue to accrue interest
				at rates and maturities determined by the Secretary of the Treasury, including
				all receipts, proceeds, and recoveries received by the Nuclear Waste Fund under
				subsections (a), (b), and (e) of section 302 of the Nuclear Waste Policy Act of
				1982 (42 U.S.C. 10222).
										(B)Beginning on the
				date of enactment of this title, any appropriations made to the Nuclear Waste
				Fund and all receipts, proceeds, interest, and recoveries received on or after
				that date under subsections (a), (b), and (e) of section 302 of that Act (42
				U.S.C. 10222) shall be transferred to the Operating Account.
										(3)Revenues from
				salesRevenues from sales of products and services sold by the
				Corporation shall be deposited in the Operating Account.
									(c)Use of
				funds
									(1)Use of operating
				account
										(A)In
				generalThe Corporation may make expenditures from the Operating
				Account without further appropriation and without fiscal year limitation only
				to carry out the purposes of this title.
										(B)InvestmentThe
				Corporation may invest amounts of the fund in such financial instruments as the
				Corporation considers appropriate.
										(C)Nuclear waste
				policy Act restrictionsThe Corporation shall expend Operating
				Account funds—
											(i)consistent with
				section 302(d) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(d));
				or
											(ii)for other
				purposes authorized by Congress.
											(2)Use of capital
				reserve accountThe Corporation may—
										(A)pledge, without
				further appropriation and without fiscal year limitation, use of the Capital
				Reserve Account as collateral for the issuance of bonds; and
										(B)make expenditures,
				without further appropriation and without fiscal year limitation, for the
				decontamination, decommissioning, and ongoing surveillance and maintenance of
				Corporation facilities and repositories following closure.
										(d)Administration
				of corporation fund
									(1)In
				generalThe Corporation, in consultation with the Secretary of
				the Treasury, shall—
										(A)administer the
				Corporation Fund; and
										(B)submit to Congress
				annual reports describing the financial condition and operations of the
				Corporation Fund during the preceding fiscal year.
										(2)Budgetary
				treatmentThe Corporation Fund shall not be subject to—
										(A)the allocations
				for discretionary spending under section 302(a) of the Congressional Budget Act
				of 1974 (2 U.S.C. 633(a));
										(B)the suballocations
				of appropriations committees under section 302(b) of that Act (2 U.S.C.
				633(b)); or
										(C)apportionment
				under subchapter II of chapter 15 of title 31, United States Code.
										(3)InvestmentIf
				the Corporation determines that the Corporation Fund Account contains at any
				time amounts in excess of the needs of the Corporation, the Corporation may
				request the Secretary of the Treasury to invest such portion of the excess
				amounts as the Corporation determines to be appropriate in obligations of the
				United States—
										(A)having maturities
				determined by the Secretary of the Treasury to be appropriate to the needs of
				the Corporation; and
										(B)bearing interest
				at rates determined to be appropriate by the Secretary of the Treasury, taking
				into consideration the current average market yield on outstanding marketable
				obligations of the United States with remaining periods to maturity comparable
				to the maturities of the investments, except that the interest rate on the
				investments shall not exceed the average interest rate applicable to existing
				borrowings.
										3108.Issuance of
				bonds
								(a)Issuance
									(1)In
				generalThe Corporation may issue and sell bonds, notes, and
				other evidences of indebtedness (referred to in this section as
				bonds).
									(2)Use of
				revenueThe Corporation may pledge and use revenues of the
				Corporation for—
										(A)payment of the
				principal and interest on the bonds;
										(B)purchase or
				redemption of additional bonds; and
										(C)other purposes
				incidental to the functions described in subparagraphs (A) and (B), including
				creation of reserve funds and other funds that may be similarly pledged and
				used.
										(3)Agreements with
				holders and trusteesThe Corporation may enter into binding
				agreements with the holders and trustees of bonds with respect to activities to
				enhance the marketability of the bonds, including—
										(A)the establishment
				of reserve funds and other funds;
										(B)stipulations
				concerning the subsequent issuance of bonds; and
										(C)other activities
				in accordance with this title.
										(b)Not obligations
				of United States
									(1)In
				generalA bond issued by the Corporation under this section shall
				not be considered to be an obligation of, or guaranteed as to principal or
				interest by, the United States.
									(2)NoticeEach
				bond of the Corporation shall contain a notice of the consideration described
				in paragraph (1).
									(c)Terms and
				conditions
									(1)Negotiability;
				maturityA bond issued by the Corporation under this section
				shall—
										(A)be a negotiable
				instrument unless otherwise specified in the bond; and
										(B)mature not later
				than 50 years after the date of issuance.
										(2)Role of
				Secretary of Treasury
										(A)Right of
				disapproval
											(i)In
				generalNot later than 30 days after the date on which the
				Corporation submits to the Secretary of the Treasury a notification of the
				establishment of a term or condition on a bond under this section described in
				clause (ii), the Secretary of the Treasury may disapprove the term or
				condition.
											(ii)DescriptionThe
				terms and conditions referred to in clause (i) are terms and conditions
				relating to—
												(I)the form or
				denomination of a bond;
												(II)the time, amount,
				or price at which a bond is sold;
												(III)the rate of
				interest of the bond;
												(IV)the terms by
				which the bond may be redeemed by the Corporation before maturity;
												(V)the priority of
				claims on the net revenues of the Corporation with respect to principal and
				interest payments; and
												(VI)any other term or
				condition the Secretary of the Treasury determines to be appropriate.
												(B)Inapplicability
				of right to prescribe termsSection 9108(a) of title 31, United
				States Code, shall not apply to the Corporation.
										(d)Inapplicability
				of securities requirementsThe Corporation—
									(1)shall be
				considered to be an executive department of the United States for purposes of
				section 3(c) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(c));
				and
									(2)may register the
				securities and maintain the books of the Corporation in accordance with—
										(A)the Securities Act
				of 1933 (15 U.S.C. 77a et seq.);
										(B)the Securities
				Exchange Act of 1934 (15 U.S.C. 78a et seq.); and
										(C)applicable
				regulations of the Securities and Exchange Commission.
										(e)Use of Federal
				Financing BankThe Corporation may issue or sell any bond to the
				Federal Financing Bank.
								3109.Exemption from
				taxation and payments in lieu of taxes
								(a)Exemption from
				taxationThe Corporation shall be exempt from taxation in any
				manner or form by any State, county, or other entity of local government,
				including State, county, or local sales tax.
								(b)Payments in lieu
				of taxes
									(1)In
				generalThe Corporation shall make annual payments, in such
				amounts as the Corporation determines to be fair and reasonable, to each State
				and local governmental agency with tax jurisdiction over any area in which a
				facility of the Corporation is located.
									(2)DeterminationIn
				making a determination under paragraph (1), the Corporation shall take into
				consideration—
										(A)the customs and
				practices prevailing in the applicable area with respect to appraisal,
				assessment, and classification of industrial property and any special
				considerations extended to large-scale industrial operations; and
										(B)the requirement
				that any payment made to a taxing authority for any period shall be not less
				than the payments that would have been made to the taxing authority for the
				same period by the Department and contractors of the Department on behalf of
				the Department with respect to property and operations of the
				Corporation.
										(c)Time of
				paymentsEach payment under this section shall be made by the
				Corporation on the date on which payments of taxes by taxpayers to each taxing
				authority are due and payable.
								(d)Determination of
				amount dueA determination by the Corporation of an amount due
				under this section shall be final and conclusive.
								3110.Nonapplicability
				of certain Federal law
								(a)Antitrust
				lawsThe Corporation shall not be subject to—
									(1)the Sherman Act
				(15 U.S.C. 1 et seq.);
									(2)the Clayton Act
				(15 U.S.C. 12 et seq.); or
									(3)section 73 or 74
				of the Wilson Tariff Act (15 U.S.C. 8, 9).
									(b)Environmental,
				occupational, and public health and safety licensing laws
									(1)National
				Environmental Policy Act of 1969
										(A)In
				generalSubject to subparagraph (B), the Corporation shall comply
				with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.).
										(B)Preparation of
				environmental impact statementThe Corporation shall not be
				required to prepare an environmental impact statement or similar analysis
				required under the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the Nuclear
				Regulatory Commission is required under any law (including regulations) to
				prepare the environmental impact statement or similar analysis.
										(2)JurisdictionThe
				Commission shall have exclusive jurisdiction over the facilities and operations
				of the Corporation with respect to licensing, permitting, rulemaking,
				compliance, or operations under all Federal, State, interstate, and local
				environmental, occupational, and public health and safety laws.
									(3)Enforcement
										(A)In
				generalA requirement included in a license of the Commission or
				a substantive requirement (including any injunctive relief, administrative
				order, or civil or administrative penalty or fine) may be enforced against the
				Corporation only by the Commission (or a designee).
										(B)WaiverThe
				United States waives any immunity otherwise applicable to the
				Corporation.
										(c)Energy
				Reorganization Act requirements
									(1)In
				generalThe Corporation shall be subject to section 210 of the
				Energy Reorganization Act of 1974 (42 U.S.C. 5850).
									(2)Leased
				facilitiesWith respect to the operation of any facility leased
				by the Corporation, section 206 of that Act (42 U.S.C. 5846) shall apply to the
				directors and officers of the Corporation.
									(d)Exemption from
				Federal property and procurement requirementsThe Corporation
				shall not be subject to—
									(1)subtitle I of
				title 40, United States Code;
									(2)title III of the
				Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et
				seq.); or
									(3)any other law
				requiring conformance with the Federal Acquisition Regulations contained in
				title 48, Code of Federal Regulations.
									(e)Export control
				lawsNo transaction of the Corporation shall be subject to the
				export control laws if the transaction is carried out in accordance with an
				agreement between the United States and a foreign country.
								3111.Protection of
				information
								(a)In
				generalSubject to subsection (b), the Corporation shall protect
				information classified under this Act, trade secrets, and security, commercial,
				or financial information to the same extent as a Federal agency or private
				corporation, in accordance with applicable law, including section 1905 of title
				18, United States Code.
								(b)Other applicable
				lawsSection 552(d) of title 5, United States Code, shall not
				apply to the Corporation.
								3112.Transition and
				transfer requirements
								(a)Transition
				managerNot later than 30 days after the date of enactment of
				this title, the President shall appoint a transition manager, who shall serve
				at the pleasure of the President during the period beginning on the date of
				appointment and ending on the earlier of—
									(1)the date on which
				a chief executive officer is appointed for the Corporation pursuant to section
				3104; or
									(2)the transfer
				date.
									(b)Duties
									(1)In
				generalThe transition manager shall carry out the powers and
				duties of the Board and chief executive officer as described in section 3104
				only to the extent necessary to implement the transfer of spent nuclear fuel
				management obligations, functions, personnel, and funds from the Secretary to
				the Corporation not later than the transfer date.
									(2)CompensationThe
				transition manager shall be a Federal employee to be paid at the rate of pay
				for the appropriate Executive Service Level, as determined by the
				Secretary.
									(3)Continuation in
				absence of a board of directorsThe transition manager shall
				carry out this section regardless of whether the Board is appointed pursuant to
				section 3103.
									(c)Ratification of
				actionsOnce the Board has been appointed, each action carried
				out by the transition manager shall be subject to ratification by the
				Board.
								(d)Responsibilities
				of the SecretaryDuring the period beginning on the date of
				enactment of this title and ending on the transfer date, the Secretary
				shall—
									(1)retain
				responsibility for spent nuclear fuel management in accordance with applicable
				Federal law;
									(2)to the extent
				provided in appropriations Acts, provide funds to the transition manager to pay
				salaries and expenses necessary to effectuate the purposes of this
				title;
									(3)assign employees
				of the Department to assist the transition manager in carrying out this
				section; and
									(4)assist and
				cooperate with the transition manager and the chief executive officer in
				transferring to the Corporation not later than the transfer date the
				activities, obligations, and resources under the jurisdiction or control of the
				Secretary with respect to spent nuclear fuel management.
									(e)Budget
									(1)In
				generalThe transition manager shall prepare and submit an
				operating budget for the Corporation for each fiscal year to the Secretary for
				approval not later than December 1 of each year until the Board is appointed
				pursuant to section 3103.
									(2)Reasonable
				expensesAll reasonable expenses associated with the duties of
				the transition manager shall be paid from the Operating Fund, as approved by
				the Secretary.
									(f)Completion of
				transfers and other actions by transfer date
									(1)In
				generalThe Secretary and the transition manager shall complete
				transfers of all assets, property, rights, liabilities, or obligations under
				the jurisdiction of the Secretary relating to spent nuclear fuel management to
				the Corporation not later than the transfer date.
									(2)Suspension of
				fees
										(A)In
				generalAny party to a contract with the United States executed
				pursuant to section 302 of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
				10222) for the disposal of spent nuclear fuel and high level radioactive waste
				may suspend payment of fees under the contract if all transfers of contracts
				and funds required to be transferred under this title are not complete, the
				Board has not been appointed, or a chief executive officer for the Corporation
				has not been appointed, by the transfer date.
										(B)PeriodA
				suspension under subparagraph (A) shall continue until each action required
				under this title has been completed.
										(C)ApplicabilityThe
				suspension of payments of a contract under this subsection shall not constitute
				a termination, breach, or cancellation of the contract.
										BRights,
				privileges, and assets
							3201.Marketing and
				contracting authority
								(a)Exclusive
				marketing agent
									(1)In
				generalThe Corporation shall
				act as the exclusive marketing agent on behalf of the United States for
				entering into contracts to provide spent nuclear fuel management and related
				products and services.
									(2)Effect on
				DepartmentBeginning on the
				transfer date, the Department may not market spent nuclear fuel management or
				any related service.
									(b)Transfer of
				contracts
									(1)In
				generalEach spent nuclear fuel management contract, agreement,
				and lease executed by the Department before the transfer date relating to spent
				nuclear fuel management or a related service shall be transferred to the
				Corporation.
									(2)Increase in
				feesThe Corporation may not increase the fee under contracts
				executed by the Secretary under section 302(a) of the Nuclear Waste Policy Act
				of 1982 (42 U.S.C. 10222(a)), unless the Secretary approves the fee increase in
				accordance with section 302(a)(3) of that Act not later than 2 years in advance
				of the proposed effective date of the increase in the fee.
									3202.Pricing
								(a)Services
				provided to commercial customers
									(1)In
				generalThe Corporation shall
				establish prices for products, materials, and services provided by the
				Corporation to customers other than the Department, and for services other than
				those provided under a spent fuel disposal contract, on a basis sufficient
				to—
										(A)recover the costs of the Corporation;
				and
										(B)operate on a self-sustaining basis.
										(2)ApprovalEach price established under paragraph (1)
				shall be subject to review and approval by the Board.
									(b)Services
				provided to DepartmentThe Corporation shall charge the
				Department fees for spent nuclear fuel management services provided under
				section 3102(b)(7) on a basis sufficient to recover the costs of the
				Corporation, on a yearly basis, of providing the services.
								3203.Acquisition of
				Department land and facilities
								(a)In
				generalThe
				Corporation—
									(1)shall have the exclusive option to lease or
				otherwise access required portions of Department or other Federal land (other
				than land within the National Park System, the National Forest System, or the
				National Wildlife Refuge System or land managed by the Bureau of Land
				Management that is within a conservation system unit), facilities, and property
				useful for spent nuclear fuel management purposes, including property or
				facilities of the Department necessary for storage, processing, or fuel
				fabrication involving materials containing plutonium; and
									(2)may acquire or lease any required portion
				of State or private land, facilities, or property useful for spent nuclear fuel
				management purposes.
									(b)Terms of
				lease
									(1)In
				generalThe Corporation and the Department shall establish
				mutually agreeable terms for any lease under subsection (a)(1), including
				specifying annual payments to be made to the Department by the
				Corporation.
									(2)PaymentsThe
				amount of annual payments for a lease under subsection (a)(1) shall be equal to
				the cost incurred by the Department in administering the lease and providing to
				the Corporation services relating to the lease (excluding depreciation and
				imputed interest on original plant investments and costs under subsection
				(c)).
									(c)Department
				responsibility for preexisting conditionsThe payment of any
				costs of decontamination and decommissioning, actions for response (as defined
				in section 101 of the Comprehensive Environmental Response, Compensation, and
				Liability Act of 1980 (42 U.S.C. 9601)), or corrective actions (as defined by
				the Administrator of the Environmental Protection Agency under section 3004(u)
				of the Solid Waste Disposal Act (42 U.S.C. 6924(u)), with respect to conditions
				existing before the transfer date, in connection with property of the
				Department leased under subsection (a)(1), shall remain the sole responsibility
				of the Department.
								(d)Environmental
				auditThe Secretary, in consultation with the Administrator of
				the Environmental Protection Agency, shall conduct a comprehensive
				environmental audit to identify the environmental conditions that will remain
				the responsibility of the Department under subsection (c) after leasing the
				applicable land or facility.
								(e)Treatment under
				Price-AndersonAny lease executed between the Secretary and the
				Corporation under this section shall be considered to be a contract for
				purposes of section 170 d.
								(f)Waiver of EIS
				requirementA lease executed between the Corporation and the
				Department under this section shall not be considered to be a major Federal
				action significantly affecting the quality of the human environment for
				purposes of section 102 of the National Environmental Policy Act of 1969 (42
				U.S.C. 4332).
								3204.Patents and
				inventions
								(a)Grant of
				rights
									(1)In
				generalThe Corporation may use—
										(A)efficacious and
				economical processes for spent nuclear fuel management; and
										(B)any method of
				improving the production of nuclear power.
										(2)InfringementExcept
				as provided in paragraph (3), an owner of a patent the patent rights of which
				are copied, used, infringed, or employed by the Corporation pursuant to this
				subsection shall have as the exclusive remedy a cause of action against the
				Corporation to be instituted and prosecuted, as a case in equity, in the
				appropriate United States district court for the recovery of reasonable
				compensation for the infringement.
									(3)Federal
				employeesThis section shall not apply to any art, machine,
				method of manufacture, or composition of matter discovered or invented by an
				employee during the period of employment by the Corporation or the Federal
				Government.
									(b)Exclusive right
				To commercializeThe Corporation shall have the exclusive
				commercial right to deploy and use any spent nuclear fuel management patent or
				process of the Corporation.
								(c)Research and
				developmentOn request of the Corporation, the Secretary shall
				provide, on a reimbursable basis, research and development of alternative
				technologies for spent nuclear fuel management.
								3205.Liabilities
								(a)Liabilities
				based on operations before transitionExcept as otherwise
				provided in this title, each liability attributable to spent nuclear fuel
				management or property transferred to the Corporation before the applicable
				transfer date shall remain a liability of the Department.
								(b)Judgments based
				on operations before transitionExcept as otherwise agreed to by
				the Corporation and the Department, a judgment entered against the Department
				imposing liability arising out of a spent nuclear fuel management obligation of
				the Department under the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et
				seq.) or a spent fuel disposal contract shall be considered to be a judgment
				against, and payable solely by, the Department.
								(c)RepresentationWith
				respect to any claim to impose liability under subsection (a) or (b)—
									(1)the United States
				shall be represented by the Department of Justice; and
									(2)the Corporation
				shall be represented by a counsel selected by the Corporation.
									(d)Judgments and
				liabilities based on operations after transition
									(1)In
				generalExcept as otherwise provided in this subsection, a
				judgment entered against the Corporation arising from operations of the
				Corporation on or after the transfer date shall be payable solely by the
				Corporation from funds of the Corporation.
									(2)Existing spent
				fuel disposal contracts
										(A)In
				generalParagraph (1) shall not apply to a liability or judgment
				that—
											(i)is
				based on a spent fuel disposal contract in existence on the date of enactment
				of this title; and
											(ii)accrues not later
				than 10 years after the license termination date of the reactor to which the
				contract applies, including any renewals of the license granted by the Nuclear
				Regulatory Commission.
											(B)PaymentA
				liability or judgment described in subparagraph (A) shall continue to
				be—
											(i)the responsibility
				of the Department; and
											(ii)payable pursuant
				to section 1304 of title 31, United States Code.
											(3)Relationship to
				other provisionsPayments from the funds of the Corporation
				described in paragraph (1) shall not be subject to the Nuclear Waste Policy Act
				of 1982 (42 U.S.C. 10101 et seq.), including section 302(d) of that Act (42
				U.S.C. 10222(d)).
									(4)TreatmentThe
				Corporation shall not be considered to be a Federal agency for purposes of
				chapter 171 of title 28, United States Code.
									3206.Predeployment
				activities by CorporationThe
				Corporation, in coordination with the Department, may carry out such activities
				as are necessary to prepare for the provision of spent nuclear fuel management
				services, including—
								(1)initiation of
				public outreach and coordination with State and local stakeholders;
								(2)completion of
				preapplication activities with the Commission;
								(3)confirmation of
				technical performance;
								(4)validation of
				economic projections;
								(5)completion of
				feasibility and risk studies;
								(6)initiation of
				preliminary plant design and engineering; and
								(7)site selection,
				site characterization, and environmental documentation activities.
								3207.Construction
				and operation of facilities
								(a)EstablishmentIf
				the Corporation elects to proceed with the construction of a new facility, or
				take over operation of an existing facility, for spent nuclear fuel management,
				the Corporation may enter into a contract with 1 or more contractors for the
				construction or operation of the facility.
								(b)Transactions
				between Corporation and contractors
									(1)GrantsThe
				Corporation may make grants or loans to 1 or more contractors to carry out any
				duty of the Corporation under this title.
									(2)Licensing
				agreementThe Corporation may license to a contractor any right,
				title, or interest of the Corporation under this title.
									(3)Purchase
				agreementThe Corporation may enter into a commitment to purchase
				any spent nuclear fuel management service, nuclear material, or fuel product
				produced at a facility operated by a contractor.
									(4)Additional
				assistanceThe Corporation may provide to a contractor such
				additional personnel, services, and equipment as the Corporation determines to
				be appropriate.
									3208.Price-Anderson
				coverage
								(a)In
				generalSection 170 shall
				apply to any spent nuclear fuel management facility—
									(1)owned or operated by, or under contract
				with, the Corporation;
									(2)licensed under section 53, 63, or 103;
				and
									(3)constructed after the date of enactment of
				this title.
									(b)Indemnity
				agreementsThe Secretary,
				pursuant to section 170, may enter in to any indemnity agreement with the
				Corporation or a contractor of the Corporation as the Secretary determines to
				be necessary.
								3209.ReferencesAny reference to the Commission or the
				Department contained in section 161 k., 221 a., or 230 shall be considered to
				include the Corporation.
							3210.SeverabilityIf any provision of this title or the
				application of any such provision to any entity, person, or circumstance is for
				any reason judged by a court of competent jurisdiction to be invalid, the
				remainder of this title and the application of this title shall not be
				affected.
							.
			(b)Conforming
			 amendmentThe table of contents of the Atomic Energy Act of 1954
			 (42 U.S.C. 2011 note) is amended by adding at the end the following:
				
					
						Sec. 1. Short title.
						Sec. 2. United States Nuclear Fuel Management
				Corporation.
						TITLE III—United States Nuclear Fuel Management
				Corporation
						Sec. 3001. Purpose.
						Sec. 3002. Definitions.
						Subtitle A—Establishment, powers, and organization
						Sec. 3101. Establishment.
						Sec. 3102. Powers.
						Sec. 3103. Board of Directors.
						Sec. 3104. Management.
						Sec. 3105. Audits.
						Sec. 3106. Annual reports.
						Sec. 3107. United States Nuclear Fuel Management Corporation
				Fund.
						Sec. 3108. Issuance of bonds.
						Sec. 3109. Exemption from taxation and payments in lieu of
				taxes.
						Sec. 3110. Nonapplicability of certain Federal law.
						Sec. 3111. Protection of information.
						Sec. 3112. Transition and transfer requirements.
						Subtitle B—Rights, privileges, and assets
						Sec. 3201. Marketing and contracting authority.
						Sec. 3202. Pricing.
						Sec. 3203. Acquisition of Department land and
				facilities.
						Sec. 3204. Patents and inventions.
						Sec. 3205. Liabilities.
						Sec. 3206. Predeployment activities by Corporation.
						Sec. 3207. Construction and operation of
				facilities.
						Sec. 3208. Price-Anderson coverage.
						Sec. 3209. References.
						Sec. 3210.
				Severability.
					
					.
			
